Title: From John Adams to Thomas Boylston Adams, 6 April 1801
From: Adams, John
To: Adams, Thomas Boylston



My dear Son
Stony Field April 6. 1801

I know not how it has happened that I have not found time to write you, Since my return to my long home. The angry North East Wind, which has prevailed, with little Interruption, has pinched by faculties I believe. We have been all pretty well.
This is the day of our Election of Governor Lt Governor & Senators. The Democrats are very Sanguine and the others are not So. The former Say that Mr Strong is a good Man, as good as Mr Gerry, but that he does not come in at the right gate. The Result may be of Some importance, but I have not sufficient Information to from a probable Conjecture. There is So much malice among a certain Sett in every State, and Such a bitter Zeal to turn out and run down, any man, who was conspicuous in the revolution, that I should derive some consolation in their humiliation, from the Election of Mr Gerry: though I could not give him my vote in opposition to Mr Strong.
Your Federalists in Pennsylvania are playing the Same artfull Game by Setting up Peter Muhlenburg as their Governor. Cunning Sometimes Succeeds and Sometimes fails. In the long run, it will do no good to either Party. Mr Shaw left us, last night and is settled in Mr Otis’s Office as a Student at Law. Write me as often as you can and always rely upon me as /  your affectionate Father.
J. Adams